Citation Nr: 9926390	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-03 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensation rating in excess of 20 
percent for rheumatoid arthritis.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
September 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that following the issuance of the February 
1998 statement of the case the veteran submitted additional 
medical evidence that was not considered by the RO.  However, 
the veteran has submitted a memorandum waiving RO 
consideration of that material, and therefore the Board will 
proceed with appellate review of her case.


FINDINGS OF FACT

1. The veteran's rheumatoid arthritis is currently manifested 
by intermittent pain, erythema, and edema primarily 
affecting her feet, wrists, and fingers, with 
exacerbations occurring no more than once a year.

2. The veteran does not exhibit impairment to general health 
such as low-grade fevers, chills, night sweats, or weight 
loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5002 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim concerning the compensation level assigned for 
service-connected rheumatoid arthritis has been placed in 
appellate status by a notice of disagreement taking exception 
to the initial rating award.  Accordingly, the veteran's 
claim with respect to rheumatoid arthritis must be deemed 
well grounded within the meaning of 38 U.S.C.A. § 5107(a), 
and VA has a duty to assist the veteran in the development of 
the facts pertinent to her claim.  See Fenderson v. West, 12 
Vet. App. 119, 127 (1999) (applying duty to assist under 38 
U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (increased rating claims).  
When a veteran submits a well-grounded claim, VA must attempt 
to obtain all such medical evidence as is necessary to 
evaluate the severity of the veteran's disabilities from the 
effective date of service connection to the present.  
Fenderson, at 127, citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  With respect to the rheumatoid 
arthritis claim resolved in this decision, this obligation 
was satisfied, to the extent possible, by the examination 
reports described below, and the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.

Service connection for rheumatoid arthritis has been 
established effective from the day following the veteran's 
separation from service.  Accordingly, the service medical 
records bear on the veteran's overall impairment attributable 
to rheumatoid arthritis during this appeal period.

The service medical records show that in February 1996, the 
veteran was found to have swelling of digits in both hands.  
It was reported that the veteran had had episodes of such 
swelling in the past which had spontaneously resolved.  An 
examiner wrote that rheumatoid arthritis was suspected.  
Edema of the hands and arms were again noted in December 1996 
and arthritis was again suspected.  In a February 1997 
record, an examiner wrote that the veteran had a history of 
morning stiffness, joint swelling, and pain involving the 
feet, ankles, knees, wrists, and hands ever since November 
1996; it was the examiner's assessment that rheumatoid 
arthritis was a likely diagnosis.  In a March 1997 report, 
the veteran's symptoms were noted to involve primarily her 
feet and hands.  An April 1997 report states that the 
veteran's rheumatoid arthritis was controlled and that she 
also suffered mild 

bilateral plantar fasciitis.  A report  of medical 
examination in February 1997, conducted as part of the 
veteran's medical board review, established a final diagnosis 
of rheumatoid arthritis that had been in remission for one 
month.  

The veteran underwent a VA general medical examination in 
October 1997.  The report of that examination indicates that 
the veteran reported she had presented in December 1996 with 
bilateral swelling, pain, redness, and increased temperature, 
of the wrist, multiple proximal interphalangeal joints of the 
hands, and the ankles.  She denied that there had been any 
major flares since the index flare in 1996.  She currently 
complained of ten minutes of morning symptoms involving the 
wrist and ankles, however, she denied having constitutional 
symptoms such as chills, night sweats, or weight loss.  The 
physical examination was normal with regard to all non-
orthopedic signs.  With regard to the musculoskeletal system, 
the examiner reported that the veteran's previous index flare 
involved pain, stiffness, swelling, and redness, involving 
the wrists, metacarpal and proximal interphalangeal joints of 
both hands, and the ankles.  The symptoms were reported to 
have been treated with Prednisone and Plaquenil.  The 
examiner noted that since that index flare the veteran had 
experienced no severe flares of rheumatoid arthritis.  The 
examiner noted that there were no precipitating or 
alleviating factors.  The veteran did not suffer fevers, 
chills, night sweats, or weight loss.  The examiner reported 
that her symptoms have minimally interfered with her 
occupation and activities of daily living and posed no 
obstacle in her ability to be gainfully employed.  

With regard to range of motion studies, the examiner reported 
that no pain was elicited on either passive or active range 
of motion.  Mild pain was found on palpation of the left 
wrist joint, the left first and second metacarpal joints, and 
the left second, third, fourth, and fifth proximal 
interphalangeal joints.  The wrist metacarpointerphalangeal 
joint and proximal interphalangeal joints were slightly warm 
to touch compared to the rest of the extremity and compared 
to the same joints on the right hand.  Normal bilateral hip 
flexion, bilateral hip extension, and hip abduction and 
adduction, were noted. Further ranges of motion included: 
knee excursion from 0 to 150 degrees, bilaterally, ankle 
dorsiflexion from 0 to 20 degrees, bilaterally, ankle plantar 
flexion from 0 to 45 degrees, bilaterally, shoulder forward 
elevation from 0 to 180 degrees, bilaterally, shoulder 
internal and external rotation from 0 to 90 degrees, 
bilaterally, elbow flexion from 0 to 150 degrees, 
bilaterally, arm supination from 0 to 85 degrees, 
bilaterally, forearm pronation from 0 to 80 degrees, 
bilaterally, wrist dorsiflexion from 0 to 70 degrees, 
bilaterally, wrist palmar flexion from 0 to 80 degrees, 
bilaterally, wrist radial deviation from 0 to 20 degrees, 
bilaterally, and ulnar deviation from 0 to 45 degrees, 
bilaterally.

Other positive findings included sacral iliac joint 
tenderness, slight warmth on palpation, and minimal erythema 
with regard to the left metacarpophalangeal and proximal 
interphalangeal joints.  X-ray studies were negative for 
evidence of arthritis.

The examiner diagnosed rheumatoid arthritis that was 
currently inactive.  The examiner concluded that the veteran 
did not suffer joint erosion or deformity and that she had 
not suffered severe flares of her rheumatoid arthritis since 
1996.  In summarizing the veteran's symptoms, the examiner 
reported that she experienced a 30 minute morning "gel" and 
a low degree of pain involving multiple joints but that no 
active substantial synovitis had occurred over the previous 
ten months and that her manual dexterity has been unaffected.

Following the VA examination, the veteran received treatment 
for her rheumatoid arthritis at the University Kentucky 
Chandler Medical Center.  A January 1998 clinical record 
states that the veteran reported increased pain of the wrists 
and feet over the past two days to one week, particularly the 
left wrist and left third proximal interphalangeal joint.  
Physical examination was significant for discomfort laterally 
over both ankles, lateral malleolus, and some discomfort at 
the extreme of ranges of motion but no limitation on range of 
motion.  Some tenderness over the left lateral wrist was 
noted, as well as tenderness, reddening, and edema over the 
third proximal interphalangeal joint and an erythematous and 
tender fifth metatarsal head on the lateral aspect of the 
right foot.


A February 1998 report shows that that her recent flare 
worsened with physical examination showing decreased range of 
motion in all affected joints secondary to pain.  Further, 
reports show that Prednisone was prescribed and that this 
medication brought about an excellent response and 
diminishment of symptoms.  

In an April 1998 letter, a consulting rheumatologist reported 
that the veteran had had a recent significant flare of 
rheumatoid arthritis, and that April 1998 physical 
examination was unremarkable for current impairment.

The most recent clinical data are contained in a September 
1998 report.  According to the report, the veteran expressed 
that she was suffering little pain but that such pain did not 
restrict her activities.  Examination of the joints was 
negative for erythema, pain, or swelling, and the examiner 
opined that the joints were normal in appearance.  

At her November 1998 personal hearing, the veteran testified 
that her rheumatoid arthritis was not in remission over the 
past six to seven months.  She claimed that increased 
activity levels brought on pain and swelling in her affected 
joints: fingers, knuckles, wrists, elbows, hips, and knees.  
She asserted that her activity was restricted by her symptoms 
including difficulty shopping, running, and lifting heavy 
objects.  She reported that she was employed as a clerical 
worker in her father's business and that she could be 
accommodated when she experienced flaring of symptoms.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1997).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earnings capacity 
resulting from the disease or inservice injury at issue and 
its residuals in civil occupations.  38 C.F.R. § 4.1 (1998).


Under the diagnostic code for rheumatoid arthritis, the 
disability may be rated as an active process or based on 
chronic residuals such as limitation of motion for specific 
joints involved.  For the active process, a 20 percent 
evaluation is warranted if the veteran experiences one or two 
exacerbations a year in the context of a well-established 
diagnosis; a 40 percent evaluation is warranted when the 
symptom combinations are productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  Chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, are rated under the 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnosis 5002.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  The ratings for active process will not be combined 
with the residual ratings for limitation of motion or 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (1998).

After a thorough review of the evidence, the Board is of the 
opinion that the veteran is currently correctly rated as 20 
percent disabled.  The veteran's most recently clinically 
verified flares, or exacerbations, of rheumatoid arthritis 
were in December 1996 and February 1998.  Medications 
prescribed at that time have quelled her symptoms.  The 
September 1998 report confirms normal, asymptomatic joints.  
The only evidence of decreased range of motion was found in 
February 1998 during an exacerbation.  Under these 
circumstances, the veteran cannot be said to suffer the three 
or more exacerbations contemplated in the next highest 
evaluation of 40 percent for active rheumatoid arthritis.  
Further, the veteran does not exhibit fevers, chills, night 
sweats, weight loss, or other manifestations indicative of 
definite impairment of health.  Further, limitation of motion 
of the affected joints has not been shown to be a chronic 
residual of her rheumatoid arthritis as no such limitation 
has been found since the February 1998 exacerbation.  
Moreover, the veteran does not currently manifest the 
swelling, muscle spasm, or other satisfactory evidence of 
symptoms that would serve as objective confirmation of any 
limitation of motion; such findings would be necessary for 10 
percent ratings for each major or group of minor joints 
affected under the criteria describing chronic residuals of 
rheumatoid arthritis.  The VA examination outlined above was 
exhaustive with respect to ranges of motion and no limitation 
of motion was found.  Although the veteran has suffered an 
exacerbation of rheumatoid arthritis since that examination, 
a consulting rheumatologist found no range of motion 
limitation in April 1998 following the exacerbation.  
Accordingly, the preponderance of the evidence is against an 
initial evaluation in excess of 20 percent.

The RO has considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
for the service-connected disability on appeal.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOGCPREC 6-96.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.

The Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In particular, the Board notes that the veteran's disability 
is not shown to more nearly approximate the criteria for a 
higher evaluation.  38 C.F.R. § 4.7 (1998).  With respect to 
this determination, the evidence is not so evenly balanced so 
as to raise doubt as to any material issue.  38 U.S.C.A. 
§ 5107.



ORDER

Entitlement to an evaluation in excess of 20 percent for 
rheumatoid arthritis is denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

